Title: To Thomas Jefferson from George Washington, 5 November 1779
From: Washington, George
To: Jefferson, Thomas



Sir
Hd Qrs West Point Novr 5. 1779

I would take the liberty of addressing a few lines to Your Excellency, respecting such of the officers and privates of Blands and Baylors Regiments of Dragoons and of Harrisons Artillery as belong to the state of Virginia. Their situation is really disagreable and discouraging; and it is perhaps the more so, from its being now almost if not entirely singular. It is said, that under the idea of their not having been originally a part of the Troops apportionned on the State in September 1776, the State provision of Cloathing and  bounty for reinlisting their Men is not to be extended to them or at least that it is a doubtful point. This is the source of great uneasiness and indeed of distress among them; and it is the more felt, as most of the States, since the Resolution of Congress of the 15th of March last of which I have the honor to transmit Your Excellency a copy have made no discrimination between Officers and Men belonging to them, in the same predicament and those who were explicitly assessed on them as their Quota under the first mentioned Resolution; but on the contrary have permitted them to participate in every benefit and emolument granted others of their Troops. The Regiments of Artillery and Cavalry which in the whole amount to Eight as well as Many Companies of Artificers and other Corps have never been apportionned in a particular manner on the States, so as to show the exact proportion of Officers and Men which each should furnish but being absolutely essential to the public service, as they must be so long as the War continues, they have been raised in a promiscuous manner; and if the point was ascertained it is highly probable the proportion from each State, would be found not very unequal. I have mentioned this circumstance that the Officers and Men of the State in those three Regiments, may not be considered as a Quota furnished, over and above what is done by the Rest of the States. And I would take the liberty farther to observe that as several of the Regiments of Infantry apportionned on the State by the Resolution of Sept. 1776, have been reduced, a circumstance which has not taken place with respect to the Regiments of most other States, there appears to me the more reason, for the benefits of Cloathing and bounty granted by the State, being extended equally to them with any other of her Troops. They share with them in every danger, and in every burthen, both at home and abroad, and it seems but equitable that they should partake of every benefit. The terms of service for which the Men of these three Corps were engaged are expiring every day and if it should be the pleasure of the State to give the Men in them belonging to it the encouragements and benefits they have granted to their Infantry Regiments, the sooner the point is determined the better.
I have the Honor to be with the greatest respect & esteem Yr Excellency’s Most Obed St,

G W

